TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 18, 2017



                                    NO. 03-16-00211-CR


                                  Jacob Mediano, Appellant

                                               v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
               AFFIRMED—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.